74 So. 3d 183 (2011)
Michael JACKSON, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D11-0326.
District Court of Appeal of Florida, First District.
November 16, 2011.
Michael Jackson, pro se; Sandra Atkins Painter, Southport, for Petitioner.
Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition seeking a belated appeal of the judgment and sentence rendered on September 1, 2010, in Jackson County Circuit Court case numbers 09-744-CF; 09-721-CF; 09-726-CF; 09-727-CF; 09-743-CF; 09-745-CF; 09-754-CF; 09-755-CF; 09-756-CF; 09-771-CF and 09-815-CF, is granted. If petitioner qualifies for the appointment of counsel at public expense, the lower tribunal is directed to appoint counsel to represent him in the belated appeal authorized by this opinion.
WOLF, LEWIS, and WETHERELL, JJ., concur.